                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCISCO CARRILLO,                                Case No. 21-cv-02092-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 7
                                  10     NAPA SUPERIOR COURT,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a habeas petition filed pro se by a detainee. In the initial review order, the Court

                                  14   found that petitioner had failed to demonstrate extraordinary circumstances to warrant federal

                                  15   court intervention into his pending state criminal case. The petition was dismissed with leave to

                                  16   amend to provide petitioner a final opportunity to show extraordinary circumstances. The time to

                                  17   amend has passed and petitioner has not filed an amended petition or otherwise communicated

                                  18   with the Court. This case is DISMISSED without prejudice for the reasons stated in the prior

                                  19   order. The pending motion (Dkt. No. 7) is VACATED and a certificate of appealability is

                                  20   DENIED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 15, 2021

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26

                                  27

                                  28
